CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the unaudited interim consolidated financial statements for the three-month and six-month periods ended June 30, 2008 and June 30, 2007, and the three-month period ended March 31, 2008. Effective January 1, 2008 the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty printing paper products. The segment financial information has not been impacted. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures are provided in Section 7: “Non-GAAP Measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne, the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at July 29, 2008, which is the date of filing in conjunction with the Company’s press release announcing its results for the second quarter of 2008.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including future cost savings, performance improvements, capital expenditures, demand for the Company’s products, product prices, production volumes, future cash flows, severance obligations, successful labour negotiations, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including the general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain performance improvements and cost savings from its cost reduction initiatives and synergies from its Snowflake acquisition, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, developments arising from labour negotiations, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 11 of this MD&A under the heading "Risks and Uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1.0 Overview and highlights 4 2.0 Segmented results 11 3.0 Liquidity and capital resources 17 4.0 Related party transactions 20 5.0 Guarantees and indemnities 20 6.0 Summary of quarterly results 21 7.0 Non-GAAP measures 21 8.0 Critical accounting policies and estimates 25 9.0 Changes in accounting policies 25 10.0 Impact of accounting pronouncements affecting future periods 26 11.0 Risks and uncertainties 26 12.0 Sensitivity analysis 28 13.0 Outlook 29 14.0 Disclosure controls and internal control over financial reporting 30 15.0 Outstanding share data 31 1.0 OVERVIEW AND HIGHLIGHTS 1.1 Second quarter overview General overview Positive pricing momentum in mechanical printing paper products continued in the second quarter of 2008 (“Q2”) despite challenging demand conditions caused by the U.S. economic slowdown and a related decline in advertising.Industry capacity curtailments, driven by rising input costs, fibre shortages, and reduced demand, continue to keep market supply tight in Q2. Although, the Company realized a significant benefit from higher product prices in Q2, much of this was offset by the negative impact of the strong Canadian dollar and higher input costs.Fibre shortages continued and caused the Company to continue to take production curtailment in the quarter. Financial performance The Company recorded a net loss of $124.3 million and a net loss before specific items of $22.7 million in Q2, compared to net loss of $37.4 million and a net loss before specific items of $21.8 million in quarter one, 2008 (“Q1”).Net loss for Q2 included an after-tax impairment charge of $101.0 million related to the Company’s sawdust pulp and white top linerboard assets at Elk Falls.EBITDA for the quarter was $29.5 million, compared to $12.1 million in Q1, 2008.The Company’s Q2, 2008 EBITDA included restructuring costs of $1.2 million, compared to restructuring costs of $14.6 million in Q1, 2008.EBITDA before specific items was $30.7 million, compared to $26.7 million in Q1, 2008. Snowflake mill acquisition On April 10, 2008, the Company completed the acquisition of the Snowflakerecycled newsprint mill in Arizona (“Snowflake”) for cash consideration of US$168.8 million, including working capital adjustments and transaction costs.The acquisition was financed through a combination of a $125 million rights offering, and a draw on the Company’s revolving credit facility. The Snowflake mill contributed 63,100 tonnes to Q2 newsprint production but had a negligible impact on the Company’s EBITDA and net earnings for the quarter.The mill took 10 days of production downtime in June on both newsprint machines while the Company installed a new drum pulper previously purchased by the mill’s former owner. In addition,the mill took 18 days down on the coal boiler to perform maintenance and modification work to allow the boiler to use lower cost coal. Asa result, the mill ran for8 dayson higher cost fossil fuels, increasing energy costs significantly. Restructuring and impairment In April 2008, the Company announced the indefinite curtailment of Elk Falls paper machine No.1 (“E1”) due to fibre shortages and higher costs.The indefinite curtailment of E1, which was initially temporarily curtailed in September 2007 due to a lack of fibre, will result in a reduction of approximately 145 employees at Elk Falls, the majority through layoffs.At the same time, the Company also announced manning reductions of 82 positions at Crofton as the mill takes steps to improve its overall cost structure.Costs associated with this restructuring of approximately $4 million are expected to be offset by labour savings.The Company expensed $1.2 million in restructuring costs related to this initiative in Q2. The indefinite curtailment of E1 throughout Q2 reduced newsprint production at Elk Falls by approximately 38,500 tonnes.The Company also curtailed production at its Elk Falls pulp mill and white top linerboard machine due to fibre shortages in the quarter, reducing Q2 production by approximately 17,200 tonnes. Subsequent to the quarter end, the Company announced the permanent closure of the Elk Falls pulp mill and white top linerboard machine, primarily as a result of the severe impact of a permanent loss of traditional sawdust supply.The Company recorded a pre-tax impairment charge of $136.5 million in connection with these assets in Q2. Restart of the A4 paper machine Port Alberni paper machine No. 4 (“A4”), which had been curtailed since September 2007, re-started in early May 2008.A4 contributed approximately 16,200 tonnes of paper production in Q2.On an annualized run rate basis, the re-start of A4 is expected to result in 134,000 tonnes of newsprint production. Product demand and pricing Market demand for the Company’s specialty printing paper grades was mixed in Q2.Overall demand was lower due to the slowing U.S. economy and a related decline in print advertising.However, contrary to the general trend, uncoated mechanical markets strengthened due to increased demand for standard grades. Transaction prices for the Company’s coated mechanical paper improved quarter-over-quarter despite lower demand as a result of tight supply.The US$60 per ton price increase announced effective April 1, 2008 was largely implemented in the quarter. Transaction prices for uncoated grades moved up during the quarter and the average soft-calendered A grade (“SC-A”) benchmark price was 4.3% higher quarter-over-quarter.The US$60 per ton price increase announced for effect April 1, 2008 was partially implemented during the quarter. Directory paper pricing was unchanged in Q2 , reflecting annual contract prices. However, the Company announced a US$60 per ton directory price increase on spot volume in the quarter, effective July 1, 2008. North American newsprint demand declined 11.0%in Q2 compared to the previous year.However, recent North American mill closures led to higher operating rates, and prices improved during the quarter as three further consecutive US$20 per tonne monthly price increases were implemented during Q2, 2008. Demand for
